Motion by respondent for reargument or reconsideration of this court’s decision dated November 25, 1985 [113 AD2d 212] and the order entered on said decision also dated November 25, 1985 which suspended him for a period of three years, or in the alternative, for leave to appeal to the Court of Appeals from said order and the order of December 27, 1985 [115 AD2d 679] which changed the effective date of suspension.
*417Motion denied.
Stay contained in order to show cause dated February 10, 1986 vacated. The effective date of respondent’s suspension is fixed as July 1, 1986. Mollen, P. J., Mangano, Gibbons, Thompson and Bracken, JJ., concur.